Title: To George Washington from Major General Benedict Arnold, 18 May 1779
From: Arnold, Benedict
To: Washington, George



Dear General
Philadelphia May 18th 1779

Yesterday I had the honor of receiveing your favor of the 15th Inst: I have not the least doubt of your Excellencys wishing to bring my affair to a speedy conclusion and of doing me ample Justice, I am extremely sorry my Cruel situation should cause your Excellency the least embarrasment, or uneasiness; I am sensible you have more than your share of difuculties already, and heartily wish I could lessen rather than add to them, I have not the least thought that you have any other object in View than doing Strict Justice to the Public, and to me, and as I am Concious of not haveing done any thing to forfeit your good Opinion, I have not the least Idea of your harbouring any Sentiments unfavourable to me.
I am sensible the Charges are of a serious Nature, and it is my Sincure wish to have the Matter fully Investigated, neither do I wish to precipitate the Trial in the least, But here I cannot help observeing that the Public Body who have assured your Excellency, that the Evidences are at Such a distance as to Require a Considerable time to produce them, have had near Four Months since they made the Charges to produce Evidence to support them, and it appears to me they Cannot with the least propreity or Colour of Reason wish for a longer time, It has already been sufficient to send from One End of the Continent to the other.
I have no Idea that If the trial comes on the first of June, the Impartial Public will suppose the affair in the least precipitated; It will then Rest with the Court Martial, who if Sufficient reasons Are given will doubtless Postpone the trial to a longer Period.
your Excellency observes haveing wrote to the President, Incloseing a Letter for me appointing the first of June for my trial, desireing him to send me the letter Provided He should not think that Period too soon, The Letter (dated 7th May) was sent to me by Him, by which I conclude the trial positively fixed to the first of June, and shall Attend at Camp for that Purpose.
I am fully Convinced of Your Excellencys Impartiality, and wish for nothing more than Justice. being satisfied that when the affair is fully Investigated I shall be acquitted with honor, and be still thought worthy of the favourable sentiments which your Excellency has expressed for me on many occations, I have the honor to be with great Respect & Esteem—Dr General Your most Obedient and Very Humble Servt
B. Arnold
